Citation Nr: 1235083	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right ankle degenerative joint disease.

2. Entitlement to an initial evaluation in excess of 10 percent for left ankle degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Saint Louis, Missouri (RO).


FINDINGS OF FACT

1. Right ankle degenerative joint disease was shown by x-ray evidence and manifested by pain, stiffness, flare-ups, and normal range of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.
 
2. The Veteran's left ankle degenerative joint disease was shown by x-ray evidence and manifested by pain, stiffness, flare-ups, and mild limitation of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271 (2011).

2. The criteria for an initial evaluation in excess of 10 percent for left ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected right ankle degenerative joint disease and service-connected left ankle degenerative joint disease arise from his disagreement with the initial disability evaluations assigned to these conditions following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in May 2008 and June 2010 to ascertain the current severity of his right ankle degenerative joint disease and left ankle degenerative joint disease.  The VA examiners reviewed the Veteran's medical history, performed physical examinations of the Veteran, and included sufficient detail as to the current severity of his service-connected disabilities.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, as the complete May 2008 VA examination was obtained and associated with the Veteran's claims file, the Board concludes that there has been substantial compliance with its April 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from June 1988 to August 2008.  In April 2008, the Veteran submitted a claim of entitlement to service connection for right ankle degenerative joint disease and a claim of entitlement to service connection for left ankle degenerative joint disease.  A December 2008 rating decision granted service connection for right ankle degenerative joint disease with a noncompensable evaluation, effective September 1, 2008, and for left ankle degenerative joint disease with a noncompensable evaluation, effective September 1, 2008.  The Veteran perfected an appeal, and the claim was certified to the Board for appellate review.  

In April 2011, the Board remanded the Veteran's claims to obtain a complete copy of the May 2008 VA examination.  After a complete copy of the May 2008 VA examination was obtained and further development completed, the Veteran's claim was re-adjudicated in April 2012.  Therein, the RO granted increased evaluations of 10 percent, effective September 1, 2008, for the Veteran's service-connected right ankle degenerative joint disease and for his service-connected left ankle degenerative joint disease.  Although an increased evaluation was granted for each disability, neither increase constituted a full grant of the benefits sought on appeal.  As such, the claims were certified to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's claims for his right ankle degenerative joint disease and left ankle degenerative joint disease have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that a degenerative arthritis under Diagnostic Code 5003, is the service-connected disorder, and limitation of motion of the ankle, under Diagnostic Code 5271, is a residual condition.  

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A disability of the ankle manifested by limited motion warrants a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

Right Ankle Degenerative Joint Disease

On VA examination in May 2008, the Veteran reported that he inverted his right ankle while playing basketball in physical training in 1996.  He estimated that he had sprained his ankle once per year between 1996 and 2000.  The Veteran stated that he currently experiences crackling, soreness, and swelling when performing prolonged exercises.  He reported experiencing pain and stiffness with weather changes.  The Veteran also described weakness, warmth, redness, swelling, tenderness, and weekly, moderate flare-ups of both ankles.  No deformities, giving way, effusion, or episodes of dislocation, subluxation, or locking were reported.  The Veteran's impression of the extent of the flare-up effects was "rest and limitations on weight-bearing activities."  The Veteran reported that his flare-ups lasted approximately one day.  The VA examiner observed that since onset, the Veteran's symptoms were intermittent with remissions.  On physical examination, the VA examiner reported that the Veteran had full range of motion actively and passively in both ankles, without pain, tenderness, or swelling.  There was no loss of a bone or part of a bone, no inflammatory arthritis, and no joint ankylosis.  The VA examiner diagnosed "resolved bilateral chronic ankle sprains."  X-rays conducted in May 2008 found mild right ankle degenerative joint disease, with a probable bone island within the distal medial tibia.

The Veteran underwent an additional VA examination in June 2010.  The Veteran reported symptoms of pain, stiffness, and flare-ups of joint disease.  He denied any deformity, instability, weakness, incoordination, inflammation, and decreased speed of motion.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  On physical examination, the Veteran's gait was normal, there was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  The VA examiner found that there was no instability, no tendon abnormality, and no angulation.  The Veteran reported that his right ankle was weak.  There was no objective evidence of pain with active motion.  Dorsiflexion was 0 to 25 degrees, and plantar flexion was 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion, no additional limitations after three repetitions of range of motion exercises, and no joint ankylosis.  The VA examiner summarized the diagnosis as "ankle pain, etiology unknown, with normal x-ray and clinical findings."  The VA examiner found that the Veteran's ankle symptoms had no effect on his usual occupation; severe effects on exercise; moderate effects on chores, shopping, and sports; and a mild effect on recreation.  The Veteran's symptoms did not affect traveling, feeding, bathing, dressing, toileting, grooming, or driving. 

A June 2010 x-ray examination showed that the bones of the right ankle were normally aligned and the articular surfaces of the joints were smooth.  There was no narrowing of the joint space, no evidence of trauma, and the surrounding soft tissues were normal.  The impression was "normal right ankle."

As discussed above, the Veteran's service-connected right ankle degenerative joint disease has been assigned a 10 percent evaluation throughout the pendency of this appeal.  Throughout the pendency of the appeal, the Veteran's right ankle disability was manifested by complaints of pain, stiffness, and flare-ups of joint disease.  In May 2008, the VA examiner reported that the Veteran had full range of motion actively and passively in both ankles, without pain, tenderness, or swelling.  X-rays of the right ankle indicated degenerative joint disease.  In June 2010, there was no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion exercises.  Dorsiflexion was 0 to 25 degrees, and plantar flexion was 0 to 40 degrees.  Upon review, the Board finds that this evidence indicates a normal motion of the right ankle, with subjective complaints of pain, stiffness, and flare-ups.  Accordingly, a noncompensable evaluation based on limitation of motion under Diagnostic Code 5271 is warranted.  As there is x-ray evidence of degenerative joint disease in the right ankle, a 10 percent evaluation is warranted under the provisions of Diagnostic Code 5003, but no more.  38 C.F.R. § 4.71a.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected right ankle degenerative joint disease is denied.  

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent rating for the Veteran's right ankle degenerative joint disease.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).  On his VA Form 9, the Veteran asserted that his right ankle degenerative joint disease has been manifested by pain on movement, weakened movement, and excess fatigability.  In May 2008, the Veteran described the effects of the flare-ups as requiring rest and limiting weight-bearing activities.  However, on physical examination, the VA examiner reported that the Veteran had full range of motion actively and passively in both ankles, without evidence of pain, tenderness, or swelling.  The VA examiner found that there was no instability, no tendon abnormality, and no angulation.  Further, in June 2010, the Veteran denied any instability, weakness, incoordination, and decreased speed of motion.  Although the Veteran reported that his right ankle was weak, there was no objective evidence of pain with active motion.  Notably, the VA examiner reported that the Veteran's symptoms had no effect on his usual occupation; severe effects on exercise; moderate effects on chores, shopping, and sports; and a mild effect on recreation.  The Board therefore finds that any additional functional loss is already contemplated in the 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given to assigning a higher disability evaluation under other diagnostic codes.  However, there is no evidence of record indicating that the Veteran has ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).


Left Ankle Degenerative Joint Disease

On VA examination in May 2008, the Veteran reported that he rolled his left ankle while playing basketball in service in May 1993.  He stated that he had sprained his ankle a second time in June 1993 and several times thereafter.  The Veteran reported that his last left ankle sprain occurred in 2000.  The Veteran stated that he experienced crackling, soreness, and swelling when performing prolonged exercises.  He reported experiencing pain and stiffness with weather changes.  The Veteran also described weakness, warmth, redness, swelling, tenderness, and weekly, moderate flare-ups of both ankles.  No deformities, giving way, effusion, or episodes of dislocation, subluxation, or locking were reported.  The Veteran's impression of the extent of the flare-up effects was "rest and limitations on weight-bearing activities."  The Veteran reported that his flare-ups lasted approximately one day.  The VA examiner observed that since onset, the Veteran's symptoms were intermittent with remissions.  On physical examination, the VA examiner found the Veteran had full range of motion actively and passively of both ankles, without pain, tenderness, or swelling.  There was no loss of bone or part of a bone, no inflammatory arthritis, and no joint ankylosis.  The diagnosis was "resolved bilateral chronic ankle sprains," with no significant effects on the Veteran's occupation or daily activities.  X-rays conducted in May 2008 found left ankle degenerative joint disease, with old medial malleolar trauma.

On VA examination in June 2010, the Veteran reported symptoms including pain, stiffness, and flare-ups.  The Veteran denied any deformity, instability, weakness, incoordination, inflammation, and decreased speed of motion.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  On physical examination, the Veteran's gait was normal, there was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  The VA examiner did not find any instability or tendon abnormality and described the angulation as mild valgus angulation.  Dorsiflexion was 0 to 15 degrees, and plantar flexion was 0 to 40 degrees.  There was no objective evidence of pain with active motion or pain following repetitive motion, and no additional limitations after three repetitions of range of motion exercises.  The VA examiner found there was no joint ankylosis.

A June 2010 x-ray examination showed that the bones of the ankle were normally aligned, the articular surfaces of the joint were smooth, and there was no narrowing of the joint space.  There was no evidence of trauma, and surrounding soft tissues were normal.  The impression was "normal left ankle."  The VA examiner found there was no evidence of significant degenerative change of the left ankle, although there was slight fragmentation of bone around the medial malleolus from a prior injury.  

As discussed above, the Veteran's service-connected left ankle degenerative joint disease has been assigned a 10 percent evaluation throughout the pendency of this appeal.  Throughout the pendency of the appeal, the Veteran's disability was manifested by pain, stiffness, and flare-ups.  In May 2008, the VA examiner reported that the Veteran had full range of motion actively and passively in both ankles, without pain, tenderness, or swelling.  X-rays conducted in May 2008 found left ankle degenerative joint disease.  In June 2010, dorsiflexion was 0 to 15 degrees, and plantar flexion was 0 to 40 degrees, without additional limitations after repetition.  There was no joint ankylosis.  As a full range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion, the Board finds that the medical evidence of record demonstrates mild limitation of motion of the left ankle.  See 38 C.F.R. § 4.71a, Plate II.  Upon review, the Board finds that this evidence indicates mild limitation of motion of the left ankle, with subjective complaints of pain, stiffness, and flare-ups.  Accordingly, a noncompensable evaluation based on limitation of motion under Diagnostic Code 5271 is warranted.  As there is x-ray evidence of degenerative joint disease in the left ankle, a 10 percent evaluation is warranted under the provisions of Diagnostic Code 5003, but no more.  38 C.F.R. § 4.71a.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected left ankle degenerative joint disease is denied.  

Additionally, the Board has considered whether there was any additional functional loss not contemplated in the 10 percent rating for the Veteran's left ankle degenerative joint disease.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Here, the Veteran's disability was manifested by pain, stiffness, and flare-ups of joint disease.  In May 2008, the Veteran described the extent of the effects of the flare-ups as requiring rest and limiting weight-bearing activities.  The diagnosis was "resolved bilateral chronic ankle sprains," with no significant effects on the Veteran's occupation or daily activities.  In June 2010, the Veteran denied any deformity, instability, weakness, incoordination, inflammation, and decreased speed of motion.  There were no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no additional limitations with repetition.  As a result, the Board finds that there is no additional functional loss not contemplated in the 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has also been given to assigning a higher disability evaluation under other diagnostic codes.  However, there is no evidence of record indicating that the Veteran has ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

Throughout the pendency of the appeal, the Veteran submitted statements in support of his claim with regard to his symptoms of right ankle degenerative joint disease and left ankle degenerative joint disease.  On his VA Form 9, the Veteran reported symptoms including pain with movement, weakness, and excess fatigability.  These statements are competent evidence as to lay observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board, however, finds his statements inconsistent when viewed in conjunction with the objective medical evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).  On physical examination in May 2008, the VA examiner reported that the Veteran had full range of motion actively and passively in both ankles, without pain, tenderness, or swelling.   The VA examiner found that the Veteran's symptoms had no significant effects on the Veteran's occupation or daily activities.  Furthermore, in June 2010, the Veteran denied instability, weakness, and incoordination.  There was no objective evidence of pain with active motion, pain following repetitive motion, or additional limitations after repetition.  As such, the Board assigns little probative value to the Veteran's assertions and finds the medical evidence of record to be more persuasive as to the severity of the Veteran's service-connected disabilities throughout the pendency of this appeal.  Accordingly, the probative competent evidence of record does not support initial ratings in excess of 10 percent for each of the Veteran's service-connected ankle disabilities.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to the Veteran's right ankle degenerative joint disease and left ankle degenerative joint disease, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent ratings assigned to each of the Veteran's ankles inadequate.  The Veteran's service-connected right ankle degenerative joint disease and left ankle degenerative joint disease are evaluated as musculoskeletal disabilities, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Throughout the pendency of the appeal, the Veteran's right ankle degenerative joint disease and left ankle degenerative joint disease were manifested by pain, stiffness, and flare-ups, but no instability, no incoordination, no pain on movement, and either normal or mild limitation of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of ankle disabilities, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for an initial 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270-5274; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture, with respect to both his right ankle degenerative joint disease and left ankle degenerative joint disease, cannot be characterized as exceptional so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met for either disability and, consequently, the Board finds that the Veteran is not entitled to a referral for extraschedular ratings.  Thun, 22 Vet. App. at 115.  

As these issues involve initial ratings following the grant of service connection, the Board has considered whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, while there may have been day-to-day fluctuations in these disorders, the evidence shows no distinct periods of time, since service connection became effective for these disorders, during which manifestations varied to such an extent that ratings greater or less than the 10 percent assigned to each ankle would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial evaluation in excess of 10 percent for a right ankle disorder and an initial evaluation in excess of 10 percent for a left ankle disorder throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for right ankle degenerative joint disease is denied.

An initial evaluation in excess of 10 percent for left ankle degenerative joint disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


